DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 20 is objected to because of the following informalities: 
Line 16: “…wherein the second barrel including…” appears it should read “…wherein the second barrel includes…” or equivalent. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 17 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein the first barrel dampens the pulsatile fluid flow in a distal direction” and claim 17 recites “wherein the second barrel dampens the pulsatile fluid flow in a 
As best understood, they are referring to distal directions and proximal directions relative to the pump (i.e., away from and towards the pump, respectively), but this is not made clear in the claim. Alternatively, the terms “distal” and “proximal” could be defined with respect to the barrels themselves, or with respect to any other arbitrary element, causing the claim to take on an unreasonable degree of uncertainty. 
Claim 20 similarly recites “the first barrel being configured to dampen the pressure fluctuations in a distal direction” (lines 14-15) and “the second barrel being configured to dampen the pressure fluctuations in a proximal direction” (lines 18-19), which renders the claim indefinite for corresponding reasons as set forth with respect to claims 16 & 17 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over DelCastillo et al. (US 2009/0131859; hereafter DelCastillo) in view of Jacobson et al. (US 2009/0157040; hereafter Jacobson).
Regarding claim 1, DelCastillo discloses (figs. 1 & 2) a fluid management system (10), comprising: 
a fluid pump (14) capable of generating a pulsatile flow of fluid (para. 18, lines 1-3); 
a fluid pathway (generally 16; incl. at least 26, 34, 60 & 74) for transporting the pulsatile flow of fluid from a fluid source (12) through the fluid pump to a medical device (para. 29); 
a dampening element (40) in fluid communication with the fluid pathway, the dampening element comprising one or more barrels (42), each barrel including a movable seal member (i.e., a flexible membrane / diaphragm; para. 40, lines 10-20) disposed within the barrel and a biasing member (i.e., compressible gas in space 56; para. 25) disposed within the barrel and engaged with the movable seal member, the dampening element being responsive to pressure fluctuations of the pulsatile fluid flow to actively dampen the pressure fluctuations and smoothen the pulsatile fluid flow (para. 25 & 26); and 
a fluid flow sensor (66) disposed along the fluid pathway between the dampening element (40) and the medical device (via 78; see fig. 1 & para. 29) to measure a flow rate of the smoothened pulsatile fluid flow (para. 27).

DelCastillo does not explicitly disclose that the fluid flow sensor measures the flow rate of the smoothened pulsatile fluid flow in both flow directions of the fluid pathway.

Jacobson further suggests “negative flow rates are important to aggregate in the computation of true net forward volume delivery…as they may impact the accuracy of total net volume…. Additionally, an occlusion condition… can be detected using a back draw…prior or forward fluid delivery, a typical clinical practice” (para. 51). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid management system of DelCastillo such that the fluid flow sensor is configured to measure the flow rate of the smoothened pulsatile fluid flow in both flow directions of the fluid pathway, in view of the teachings of Jacobson, to ensure accurate true net forward volume delivery can be calculated by aggregation of forward and backward measured flows (as suggested by Jacobson). 
As a result, all of the limitations of claim 1 are met or otherwise rendered obvious. 

Regarding claim 2, the system of DelCastillo, as modified above, is seen as reading on the additional limitation wherein the dampening element (40) is capable of actively dampening the pressure fluctuations in both flow directions.
As set forth in MPEP § 2114(I), where the Office has reason to believe that a functional limitation may be a characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. 
Furthermore, as set forth in MPEP § 2114(II), the manner of operating a device does not differentiate apparatus claims from the prior art. A claim containing a recitation with respect to 
In the instant case, it appears that the dampening element (40) of DelCastillo is generally symmetric with respect to flow direction through the fluid pathway (figs. 1 & 2). Additionally, while DelCastillo describes how the dampener may dampen positive pressure pulsations via compression of gas in the chamber (e.g., para. 25), as understood, the same configuration would also operate to some extent to dampen negative pressure pulsations (while the gas compresses in the barrel to provide additional working fluid volume to dampen received increases in pressure, the gas would also expand in the barrel to reduce available working fluid volume upon a received decrease in pressure; i.e., according to Boyle’s Law P1V1 = P2V2). In view of the above, the dampening element is therefore understood to be capable of actively dampening the pressure fluctuations in both flow directions. 
While the dampening element of DelCastillo would presumably be limited in effectiveness to dampening pulsations within certain pressure ranges in either direction, the same limitation is understood to apply to the dampening elements as disclosed by the applicant (e.g., pressure pulsations below or above certain operating thresholds would either be insufficient to cause the movable seal member to move against the biasing member or would otherwise overwhelm the biasing member and fail to sufficiently dampen). 

Regarding claims 7 & 8, the system of DelCastillo, as modified above, reads on the additional limitations wherein the biasing member is a gas (as in claim 7; para. 25, line 3: “the gas can be air or an otherwise compressible gas”), and in particular a compressed gas (as in claim 8; para. 25, lines 1-3: “...the fluid traps and compresses gasses contained in space 56 above the fluid…” & para. 25, lines 9-10: “the gas within chamber 44 compresses to absorb the increases in pressure”). 
Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over DelCastillo in view of Jacobson as applied to claim 1 above, and further in view of Bechtold et al. (US 2,474,512; cited in Applicant’s IDS filed 3/10/2020; hereafter Bechtold). 
Regarding claim 2, while the system of DelCastillo, as modified above, is seen as reading on the additional limitation wherein the dampening element is capable of actively dampening the pressure fluctuations in both flow directions (as set forth above), to promote compact prosecution, the following additional teaching is provided. 
Bechtold teaches (e.g., figs. 1-4) a pulsation dampening element comprising two units (11) in the flow path, one optimized for operation at positive peaks (fig. 2) and the other optimized for operation at negative peaks (fig. 3; see col. 4, lines 33-37). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of DelCastillo by providing the dampening element as a multi-unit dampening element having one unit optimized for positive pressure peaks and one unit optimized for negative pressure peaks, in view of the teachings of Bechtold, to enable the system to better dampen pulsations in the system than may be accomplished by a system having only a single dampening unit. 
As further modified above, the system of DelCastillo is seen as reading on the limitation wherein the dampening element is capable of actively dampening the pressure fluctuations in both flow directions in an alternative manner (e.g., the positive pressure pulse unit operating primarily during forward / normal flow under pressure from the pump; the negative pressure pulse unit operating primarily during reverse / backward flow under suction from the pump). 



Claims 3-5 & 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over DelCastillo in view of Jacobson as applied to claim 1 above, and further in view of Osborn (US 3,006,364).
Regarding claims 3-5 & 10, DelCastillo does not explicitly disclose the additional limitations wherein the biasing member is an elastic element (claim 3), wherein the elastic element is a spring (claim 4) or is in compression (claim 5); or wherein the movable seal member includes at least one sealing element extending around a perimeter of the movable seal member (claim 10).
Osborne teaches (figs. 1-3) a dampening element (10; col. 1, line 16: “an accumulator to smooth out pressure impulses…”) comprising a barrel (12) including a movable seal member (44) within the barrel, the movable seal member having at least one sealing element (46; col. 2, lines 14-15) extending around a perimeter of the movable seal member.
Osborne further teaches that the dampening element further comprises a biasing member (50) engaged with the movable seal member, wherein biasing member (50) may be a compression spring (i.e. an elastic element which is a spring and is in compression; see col. 2, lines 16-18). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of DelCastillo by substituting the gas-biased diaphragm-type dampening element for the compression spring-biased piston-type dampening element taught by Osborn (thereby resulting in the biasing element being an elastic element / spring / in compression, as in claims 3-5; and having at least one sealing element extending around a perimeter of the movable seal member, as in claim 10) as the simple substitution of one known element (i.e. the original diaphragm-type dampening element) for another (the piston-type arrangement of Osborne, as above) to yield predictable results (e.g., a fluid management system having a rigid piston rather than a diaphragm, which may be desirable 
As a result, all of the limitations of claims 3-5 and 10 are met or are otherwise rendered obvious. 

Regarding claims 11 & 12, DelCastillo does not explicitly disclose the additional limitations wherein the system further comprises a pressure relief port (claim 11) or wherein the pressure relief port is opened by axial translation of the movable seal member (claim 12).
However, Osborn further teaches that the dampening element (10) comprises a pressure relief port (i.e. at 40, in further communication with opening at 20; see col. 2, lines 3-6 see col. 4, lines 6-13), wherein the pressure relief port (40) is opened by axial translation of the movable seal member (see fig. 1 vs fig 2; col. 2, lines 10-14 & 42-47). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the system of DelCastillo by including a pressure relief port (as in claim 11), wherein the pressure relief port is opened by axial translation of the movable seal member (as in claim 12), in view of the teachings of Osborn, as the use of a known technique (providing a pressure relief port to a piston-type dampening element, said port being opened by axial translation of the piston, as in Osborn) to improve a similar device (i.e. the fluid management system of DelCastillo, as modified above to have the piston-type dampening element of Osborn as previously discussed) in the same way (e.g., permitting excess pressure to be released from the system in a controlled manner, protecting other components of the system from possible damage). 
As a result, the limitations of claims 11 & 12 are met or are otherwise rendered obvious. 


claims 13 & 14, DelCastillo does not explicitly disclose the additional limitations wherein each barrel includes an adjustable cap configured to adjust a working length of its barrel (claim 13) or wherein each adjustable cap threadably engages its respective barrel (claim 14).
However, Osborn further teaches that the barrel (12) of the dampening element (10) includes an adjustable cap (including at least elements 54 & 60) configured to adjust a working length of the barrel (via extension 56 limiting upward movement of piston 44; col. 2, lines 18-23; col. 4 lines 20-24; see also col. 3, line 68 – col. 4, line 5), the adjustable cap threadably engaging the respective barrel (via threads 14; col. 2, lines 28-30). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the system of DelCastillo by providing an adjustable cap configured to adjust a working length of the barrel (as in claim 13), wherein the adjustable cap threadably engages the respective barrel (as in claim 14), in view of the teachings of Osborn, as the use of a known technique (providing an adjustable cap for adjusting the working length of the barrel, which is threadably engaged to the barrel, as in Osborn) to improve a similar device (i.e. the fluid management system of DelCastillo, as modified above to have the piston-type dampening element of Osborn as previously discussed) in the same way (e.g., permitting a user to easily set the spring compression for the device for a particular application while protecting the spring from damage by piston over-travel during operation).  
As a result, the limitations of claims 13 & 14 are met or are otherwise rendered obvious.

Claims 3, 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over DelCastillo in view of Jacobson as applied to claim 1 above, and further in view of Von Forell (US 3,075,558).
Regarding claims 3, 4 & 6, DelCastillo does not explicitly disclose the additional limitations wherein the biasing member is an elastic element (claim 3), wherein the elastic 
Von Forell teaches (figs. 1-3) a dampening element (col. 1, lines 11-13: “for absorbing fluctuations in pressure in fluid systems”) comprising a barrel (1) including a movable seal member (including at least elements 17-21) within the barrel, a biasing member (23) engaged with the movable seal member, wherein biasing member (23) may be a spring in tension (col. 2, lines 26-36). Von Forell suggests that the spring assists in the operation of the diaphragm, preventing binding, crimping or collapsing of the diaphragm (col. 1, lines 51-57). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of DelCastillo by providing a tension spring (i.e. an elastic element comprising a spring in tension) biasing member engaged with the movable seal member, in view of the teachings of Von Forell, as the use of a known technique (providing a tension spring biasing member to a diaphragm of a dampening element, as in Von Forell) to improve a similar device (i.e., the diaphragm-type dampening element of DelCastillo) in the same way (e.g., to prevent binding, crimping, or collapsing of the diaphragm during operation).
As a result, all of the limitations of claims 3, 4 & 6 are met or are otherwise rendered obvious.

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DelCastillo in view of Jacobson as applied to claim 1 above, and further in view of Selwyn (US 2015/0267854).
Regarding claim 9, DelCastillo does not explicitly disclose the additional limitation wherein the biasing member is a vacuum or a partial vacuum.
Selwyn teaches (figs. 1 & 2) a dampening element (1; see para. 33, lines 1-5) comprising a moveable sealing member (4) and a biasing member (e.g., a pressure charge in gas chamber 6; see para. 30, lines 9-12 & para. 31, lines 7-16), which may be a gas. However, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of DelCastillo by providing a partial vacuum as the biasing member (e.g., by providing a partial vacuum in the gas chamber of the dampening element), in view of the teachings of Selwyn, to enable the dampening element to operate when negative pressures (e.g., vacuum pressures) are utilized in the fluid management system, as further suggested by Selwyn. 

Claims 15-19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over DelCastillo in view of Alexander (US 2,638,932).
Regarding claim 15, DelCastillo discloses (figs. 1 & 2) a fluid management system (10), comprising: 
a fluid pump (14) capable of generating a pulsatile flow of fluid (para. 18, lines 1-3); 
a fluid pathway (generally 16; incl. at least 26, 34, 60 & 74) for transporting the pulsatile flow of fluid from a fluid source (12) through the fluid pump to a medical device (para. 29); 
a dampening element (40) in fluid communication with the fluid pathway, the dampening element comprising a first barrel (42), the dampening element being responsive to pressure fluctuations of the pulsatile fluid flow to actively dampen the pressure fluctuations and smoothen the pulsatile fluid flow (para. 25 & 26); 
wherein the first barrel (42) includes a first movable seal member (i.e., a flexible membrane / diaphragm; para. 40, lines 10-20) disposed within the first barrel and a first biasing member (i.e., compressible gas in space 56; para. 25) disposed within the first barrel and engaged with the first movable seal member.


Alexander teaches (1st embodiment in figs. 1-3; 2nd embodiment in fig. 4) a fluid management system, comprising: a fluid pathway (incl. at least 38) for transporting a pulsatile flow of fluid from a fluid pump to a device (col. 2, lines 40-43); 
a dampening element (1) in fluid communication with the fluid pathway (via fitting 39), the dampening element comprising a first barrel (e.g., right half of housing 2 in figs. 1 & 2, containing bladder 24; alternatively, barrel 43 in fig. 4) and a second barrel (e.g., left half of housing 2 in figs. 1 & 2, containing bladder 25; alternatively, barrel 44 in fig. 4), the dampening element being responsive to pressure fluctuations of the pulsatile fluid flow to actively dampen the pressure fluctuations and smoothen the pulsatile fluid flow (col. 3, lines 15-47); 
wherein the first barrel includes a first movable seal member (e.g., bladder 24 in figs. 1-2 or 55 in fig. 4)  disposed within the first barrel and a first biasing member (e.g., compressed gas within the bladder; see col. 3, lines 15-20) disposed within the first barrel and engaged with the first movable seal member; and 
wherein the second barrel includes a second movable seal member (e.g., bladder 25 in figs. 1-2 or 56 in fig. 4) disposed within the second barrel and a second biasing member (e.g., compressed gas within the bladder) disposed within the second barrel and engaged with the second movable seal member.
Alexander suggests (col. 3, lines 15-47 & 66-71) that, by using a dampening element with two barrels, each may be optimized for a different operating pressure range (e.g., one for dampening pulses at a lower pressure range, and one for dampening pulses at a higher pressure range), thereby enabling more efficient overall function throughout the operating range of the associated pump. 

As a result, all of the limitations of claim 15 are met or otherwise rendered obvious. 

Regarding claim 16, the system of DelCastillo, as modified above, reads on the additional limitation wherein the first barrel dampens the pulsatile fluid flow in a distal direction (i.e., in a direction away from the pump, downstream to a device). 
In particular, DelCastillo discloses that one purpose of the dampening device is to smooth pulsatile fluid flow downstream from the pump before the fluid flow sensor (66; see abstract). As understood, this means that at least one of the barrels (i.e., the first barrel) dampens the pulsatile fluid flow in the distal direction. 

Regarding claim 17, the system of DelCastillo, as modified above, is seen as reading on the additional limitation wherein the second barrel dampens the pulsatile fluid flow in a proximal direction (i.e., in a direction toward the pump), for the reasons set forth below. 
As a preliminary matter, MPEP § 2114(I) establishes that, where the Office has reason to believe that a functional limitation may be a characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. 
Furthermore, as set forth in MPEP § 2114(II), the manner of operating a device does not 
In the instant case, it appears that the dampening element of DelCastillo as well as both embodiments of the double-barreled dampening element of Alexander are generally symmetric with respect to flow direction through the fluid pathway. Additionally, while DelCastillo describes how the dampener may dampen positive pressure pulsations via compression of gas in the chamber (e.g., para. 25), as understood, the same configuration would also operate to some extent to dampen negative pressure pulsations (while the gas compresses in the barrel to provide additional working fluid volume to dampen received increases in pressure, the gas would also expand in the barrel to reduce available working fluid volume upon a received decrease in pressure; i.e., according to Boyle’s Law P1V1 = P2V2). 
In view of the above, the dampening element of DelCastillo, as modified in view of Alexander to have two barrels, is understood to be capable of actively dampening the pressure fluctuations in both flow directions, such that the second barrel may be seen as dampening the pulsatile fluid flow in a proximal direction. 
While the dampening element of DelCastillo (as modified above) would presumably be limited in effectiveness to dampening pulsations within certain pressure ranges in either direction, the same limitation is understood to apply to the dampening elements as disclosed by the applicant (e.g., pressure pulsations below or above certain operating thresholds would either be insufficient to cause the movable seal member to move against the biasing member or would otherwise overwhelm the biasing member and fail to sufficiently dampen). 



Alternatively regarding claims 16 & 17, it is noted that the dampening element taught by Alexander in figs. 1-3 comprises the first and second barrels aligned in an opposing, co-linear fashion. If a “distal direction” is taken to be rightward in the figure (i.e. fluid flowing from left to right), then it can be seen that, upon a positive pressure pulse of the fluid, the first barrel (i.e., the right hand barrel having bladder 24) is configured to dampen the pulsatile fluid flow in the distal direction. As the second barrel (i.e., the left hand barrel having bladder 25) is oriented opposite to the first barrel, it can be seen that the second barrel is therefore configured to dampen the pulsatile fluid flow in the proximal direction, that is opposite to the distal direction. 
It is noted that if the “distal direction” is instead taken to be leftward in the figure, then the left-hand barrel with bladder 25 may be considered the first barrel, while the right-hand barrel with bladder 24 may be considered the second barrel, or otherwise the directions may be interpreted upon negative pressure pulses below a baseline (as the right-hand bladder 24 would expand in a leftward direction upon a negative pressure pulse, and the left-hand bladder 25 would expand in a rightward direction upon a negative pressure pulse, etc.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the fluid management system of DelCastillo such that the first and second barrels are arranged in an opposing, co-linear fashion, such that the first barrel dampens the pulsatile fluid flow in a distal direction while the second barrel dampens the pulsatile fluid flow in a proximal direction, in view of the teachings of Alexander, as the use of a known technique (i.e. providing a pair of dampening element barrels in a co-linear, opposing fashion, as in Alexander) to improve a similar device (i.e., the system of DelCastillo, having two barrels as previously taught by Alexander) in the same way (e.g., providing for a better pressure / force balance or otherwise providing for a more compact profile as compared to a parallel barrel arrangement, etc.). 
As a result, the limitations of claims 16 & 17 are alternatively met. 

claim 18, with respect to the limitation wherein the first barrel is independent of the second barrel, it is noted that the dampening element taught by Alexander in fig. 4 comprises distinct first (43) and second (44) barrels which may be considered “independent” of one another (i.e., while both barrels depend from a common manifold 48, they are at least functionally independent from one another; e.g., one barrel may function while the other does not, depending on the system pressure, etc.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the fluid management system of DelCastillo such that the first barrel is independent of the second barrel, in view of the teachings of Alexander, as the use of a known technique (i.e. providing a pair of dampening element barrels as functionally independent barrels, as in Fig. 4 Alexander) to improve a similar device (i.e., the system of DelCastillo, having two barrels as previously taught by Alexander) in the same way (e.g., to provide redundancy and/or to protect against the failure of a movable seal member or biasing member of one barrel causing an additional failure in the other barrel, etc.). 

Additionally, it has been generally held that modifications involving making separable otherwise fixed components of a prior art reference may be considered obvious when there is a desirable reason to do so [see MPEP § 2144.04(V)(C)]. 
In the instant case, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to make the first barrel of DelCastillo independent (i.e. structurally independent; separable from) the second barrel to enable replacement of one barrel (e.g., in the event of a leak or structural damage to one barrel) without having to replace the other barrel (e.g., to reduce repair costs, etc.), especially considering that making prior art components separable has been generally held as obvious when there is a desirable reason to do so (as set forth above). 

claim 19, with respect to the limitation wherein the first barrel and the second barrel are formed within a single monolithic structure, it is noted that the dampening element taught by Alexander in figs. 1 & 2 comprises first and second barrels each formed within a structure 2, which may be considered “a single monolithic structure”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the fluid management system of DelCastillo such that the first barrel and the second barrel are formed within a single monolithic structure, in view of the teachings of Alexander, as the use of a known technique (i.e. providing a pair of dampening element barrels within a single monolithic structure, as in Figs. 1 & 2 of Alexander) to improve a similar device (i.e., the system of DelCastillo, having two barrels as previously taught by Alexander) in the same way (e.g., to provide for a reduction in parts / simplified assembly as compared to an embodiment comprising separate barrels, etc.). 
Furthermore, it has been generally held that that a modification involving the use of a one-piece construction instead of a multi-part structure disclosed in the prior art would be a matter of obvious engineering choice [see MPEP § 2144.04(V)(B)].

Claim 20 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over DelCastillo in view of Jacobson and Alexander.
Regarding claim 20, DelCastillo discloses (figs. 1 & 2) a fluid management system, comprising: 
a fluid pump (14) capable of generating a pulsatile flow of fluid (para. 18, lines 1-3); 
a fluid pathway (generally 16; incl. at least 26, 34, 60 & 74) for transporting the pulsatile flow of fluid from a fluid source (12) through the fluid pump to a medical device (para. 29); 
a dampening element (40) in fluid communication with the fluid pathway, the dampening element comprising a first barrel (42), the dampening element being responsive to pressure 
a fluid flow sensor (66) disposed along the fluid pathway between the dampening element (40) and the medical device (via 78; see fig. 1 & para. 29) to measure a flow rate of the pulsatile fluid flow (para. 27); 
wherein the first barrel (42) includes a first movable seal member (i.e., a flexible membrane / diaphragm; para. 40, lines 10-20) disposed within the first barrel and a first biasing member (i.e., compressible gas in space 56; para. 25) disposed within the first barrel and engaged with the first movable seal member, the first barrel being configured to dampen the pressure fluctuations in a distal direction (i.e., in a direction away from the pump, downstream to a device; see below);
wherein the first barrel is positioned between the fluid pump (14) and the fluid flow sensor (66; see fig. 1).

Regarding the limitation wherein the first barrel is configured to dampen the pressure fluctuations in a distal direction (i.e., away from the pump, as understood), DelCastillo discloses that one purpose of the dampening device (40) is to smooth pulsatile fluid flow downstream from the pump (14) before the fluid flow sensor (66; see abstract), meeting the limitation of the claim, as understood. 

DelCastillo does not explicitly disclose the additional limitations wherein: 
the dampening element comprises a second barrel, including a second movable seal member disposed within the second barrel and a second biasing member disposed within the second barrel and engaged with the second movable seal member, the second barrel being configured to dampen the pressure fluctuations in a proximal direction; 

wherein the fluid flow sensor measures the flow rate of the pulsatile fluid flow in both flow directions of the fluid pathway.

Jacobson teaches (figs. 1-4 & 6) a fluid management system (1) comprising a fluid pump (12) for delivering fluid from a source (14) to a medical device (e.g. catheter 25; see para. 31), and further comprising a fluid flow sensor (100) configured to measure a flow rate of the fluid. Jacobson teaches that this fluid flow sensor can measure the flow rate of the fluid both in a forward (para. 48) and backward/reverse flow directions (para. 49 & 51). 
Jacobson further suggests “negative flow rates are important to aggregate in the computation of true net forward volume delivery…as they may impact the accuracy of total net volume…. Additionally, an occlusion condition… can be detected using a back draw…prior or forward fluid delivery, a typical clinical practice” (para. 51). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid management system of DelCastillo such that the fluid flow sensor is configured to measure the flow rate of the pulsatile fluid flow in both flow directions of the fluid pathway, in view of the teachings of Jacobson, to ensure accurate true net forward volume delivery can be calculated by aggregation of forward and backward measured flows (as suggested by Jacobson).

Alexander teaches (figs. 1-3) a fluid management system, comprising: a fluid pathway (incl. at least 38) for transporting a pulsatile flow of fluid from a fluid pump to a device (col. 2, lines 40-43); 
a dampening element (1) in fluid communication with the fluid pathway (via fitting 39), the dampening element comprising a first barrel (e.g., right half of housing 2 containing bladder 
wherein the first barrel includes a first movable seal member (e.g., bladder 24) disposed within the first barrel and a first biasing member (e.g., compressed gas within the bladder; see col. 3, lines 15-20) disposed within the first barrel and engaged with the first movable seal member; and 
wherein the second barrel includes a second movable seal member (e.g., bladder 25) disposed within the second barrel and a second biasing member (e.g., compressed gas within the bladder) disposed within the second barrel and engaged with the second movable seal member.
Alexander suggests (col. 3, lines 15-43 & 66-71) that, by using a dampening element with two barrels, each may be optimized for a different operating pressure range (e.g., one for dampening pulses at a lower pressure range, and one for dampening pulses at a higher pressure range), thereby enabling more efficient overall function throughout the operating range of the associated pump. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid management system of DelCastillo such that the dampening element includes a second barrel co-located with the first barrel (i.e., such that both the first and second barrels are located between the fluid pump and the fluid flow sensor), wherein the second barrel includes a second movable seal member disposed within the second barrel and a second biasing member disposed within the second barrel and engaged with the second movable seal member, in view of the teachings of Alexander, to enable more efficient pulsation dampening over a greater range of pump operating pressures 

Regarding the final limitation wherein the second barrel is configured to dampen the pressure fluctuations in a proximal direction, as a preliminary matter, it is noted that MPEP § 2114(I) establishes that, where the Office has reason to believe that a functional limitation may be a characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. 
Furthermore, as set forth in MPEP § 2114(II), the manner of operating a device does not differentiate apparatus claims from the prior art. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.
In the instant case, it appears that the dampening element of DelCastillo as well as the double-barreled dampening element of Alexander are generally symmetric with respect to flow direction through the fluid pathway. Additionally, while DelCastillo describes how the dampener may dampen positive pressure pulsations via compression of gas in the chamber (e.g., para. 25), as understood, the same configuration would also operate to some extent to dampen negative pressure pulsations (while the gas compresses in the barrel to provide additional working fluid volume to dampen received increases in pressure, the gas would also expand in the barrel to reduce available working fluid volume upon a received decrease in pressure; i.e., according to Boyle’s Law P1V1 = P2V2). 
In view of the above, the dampening element of DelCastillo, as modified in view of Alexander to have two barrels, is understood to be capable of actively dampening the pressure fluctuations in both flow directions, such that the second barrel may be seen as configured to dampening the pressure fluctuations in a proximal direction. 


Alternatively, it is noted that the dampening element taught by Alexander in figs. 1-3 comprises the first and second barrels aligned in an opposing, co-linear fashion. If a “distal direction” is taken to be rightward in the figure (i.e. fluid flowing from left to right), then it can be seen that, upon a positive pressure pulse of the fluid, the first barrel (i.e., the right hand barrel having bladder 24) is configured to dampen the pulsatile fluid flow in the distal direction. As the second barrel (i.e., the left hand barrel having bladder 25) is oriented opposite to the first barrel, it can be seen that the second barrel is therefore configured to dampen the pulsatile fluid flow in the proximal direction, that is opposite to the distal direction. 
It is noted that if the “distal direction” is instead taken to be leftward in the figure, then the left-hand barrel with bladder 25 may be considered the first barrel, while the right-hand barrel with bladder 24 bay be considered the second barrel, or otherwise the directions may be interpreted upon negative pressure pulses below a baseline (as the right-hand bladder 24 would expand in a leftward direction upon a negative pressure pulse, and the left-hand bladder 25 would expand in a rightward direction upon a negative pressure pulse, etc.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the fluid management system of DelCastillo such that the first and second barrels are arranged in an opposing, co-linear fashion, such that the first barrel dampens the pressure fluctuations in a distal direction while the second barrel dampens the pressure fluctuations in a proximal direction, in view of the teachings of 
As a result, all of the limitations of claim 20 are met or otherwise rendered obvious. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. To promote compact prosecution, the following references are noted as being particularly relevant:
US 2,789,581 to Kerr teaches a dampening element comprising two piston members in a monolithic housing. 

    PNG
    media_image1.png
    240
    523
    media_image1.png
    Greyscale





US 2008/0308168 to O’Brien, II et al. teaches a plurality of parallel piston-type dampening elements in a combined assembly / housing. 

    PNG
    media_image2.png
    446
    1184
    media_image2.png
    Greyscale






US 2020/0191336 to Critsinelis et al. teaches a variety of dampening members, including spring-biased (FIGS. 3A/3B), gas-biased (3C / 3D), combined (3E / 3F), adjustable (5A-5C), plural in parallel (6; below), plural in series (7A), and with pressure relief function (7B).

    PNG
    media_image3.png
    120
    527
    media_image3.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753